Fourth Court of Appeals
                                    San Antonio, Texas
                                       September 21, 2022

                                       No. 04-22-00280-CV

                            HARBOR AMERICA CENTRAL, INC.,
                                      Appellant

                                                v.

                                        Vielka ARMAND,
                                             Appellee

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-01895
                           Honorable Norma Gonzales, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

    Appellee has filed a motion requesting leave to file a sur-reply.             The motion is
GRANTED.

           It is so ORDERED September 21, 2022.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT